              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00051-MR


DONNA ELAINE MACK,               )
                                 )
                     Plaintiff,  )
                                 )              MEMORANDUM OF
                 vs.             )              DECISION AND ORDER
                                 )
ANDREW SAUL, Commissioner        )
of Social Security,              )
                                 )
                     Defendant.  )
________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgment [Doc. 8] and the Defendant’s Motion for Summary

Judgment [Doc. 10].

I.    PROCEDURAL HISTORY

      The Plaintiff, Donna Elaine Mack (“Plaintiff”), filed an application for

disability insurance benefits under Title II and Title XVIII of the Social

Security Act (the “Act”), alleging an onset date of April 30, 2010. [Transcript

(“T.”) at 125]. The Plaintiff’s application was denied initially and upon

reconsideration. [T. at 56, 68]. Upon Plaintiff’s request, a hearing was held

on March 2, 2018 before an Administrative Law Judge (“ALJ”). [T. at 24-55].

On April 13, 2018, the ALJ issued a written decision denying the Plaintiff
benefits, finding that the Plaintiff was not disabled within the meaning of the

Act since the alleged onset date of April 30, 2010, through the date last

insured, September 30, 2015. [T. at 8-23]. The Appeals Council denied the

Plaintiff’s request for review on December 13, 2018, thereby making the

ALJ’s decision the final decision of the Commissioner. [T. at 2-4]. The Plaintiff

has exhausted all available administrative remedies, and this case is now

ripe for review pursuant to 42 U.S.C. § 405(g).

II.   STANDARD OF REVIEW

      The Court’s review of a final decision of the Commissioner is limited to

(1) whether substantial evidence supports the Commissioner’s decision,

Richardson v. Perales, 402 U.S. 389, 401 (1971); and (2) whether the

Commissioner applied the correct legal standards, Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990).        “When examining [a Social Security

Administration] disability determination, a reviewing court is required to

uphold the determination when an ALJ has applied correct legal standards

and the ALJ’s factual findings are supported by substantial evidence.” Bird

v. Comm’r, 699 F.3d 337, 340 (4th Cir. 2012). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(internal quotation marks omitted). “It consists of more than a mere scintilla


                                       2
of evidence but may be less than a preponderance.” Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012) (internal quotation marks omitted).

       “In reviewing for substantial evidence, [the Court should] not undertake

to reweigh conflicting evidence, make credibility determinations, or substitute

[its] judgment for that of the ALJ.”       Johnson, 434 F.3d at 653 (internal

quotation marks and alteration omitted).          Rather, “[w]here conflicting

evidence allows reasonable minds to differ,” the Court defers to the ALJ’s

decision. Id. (internal quotation marks omitted). To enable judicial review

for substantial evidence, “[t]he record should include a discussion of which

evidence the ALJ found credible and why, and specific application of the

pertinent legal requirements to the record evidence.” Radford v. Colvin, 734

F.3d 288, 295 (4th Cir. 2013).

III.   THE SEQUENTIAL EVALUATION PROCESS

       A “disability” entitling a claimant to benefits under the Social Security

Act, as relevant here, is “[the] inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A). The Social Security Administration Regulations

set out a detailed five-step process for reviewing applications for disability.


                                       3
20 C.F.R. §§ 404.1520, 416.920; Mascio v. Colvin, 780 F.3d 632, 634 (4th

Cir. 2015). “If an applicant’s claim fails at any step of the process, the ALJ

need not advance to the subsequent steps.” Pass v. Chater, 65 F.3d 1200,

1203 (4th Cir. 1995) (citation omitted). The burden is on the claimant to

make the requisite showing at the first four steps. Id.

      At step one, the ALJ determines whether the claimant is engaged in

substantial gainful activity. If so, the claimant’s application is denied

regardless of the medical condition, age, education, or work experience of

the claimant. Id. (citing 20 C.F.R. § 416.920). If not, the case progresses to

step two, where the claimant must show a severe impairment. If the claimant

does not show any physical or mental deficiencies, or a combination thereof,

which significantly limit the claimant’s ability to perform work activities, then

no severe impairment is established and the claimant is not disabled. Id.

      At step three, the ALJ must determine whether one or more of the

claimant’s impairments meets or equals one of the listed impairments

(“Listings”) found at 20 C.F.R. 404, Appendix 1 to Subpart P. If so, the

claimant is automatically deemed disabled regardless of age, education or

work experience. Id. If not, before proceeding to step four, the ALJ must

assess the claimant’s residual functional capacity (“RFC”). The RFC is an

administrative assessment of “the most” a claimant can still do on a “regular


                                       4
and continuing basis” notwithstanding the claimant’s medically determinable

impairments and the extent to which those impairments affect the claimant’s

ability to perform work-related functions.      SSR 96-8p; 20 C.F.R. §§

404.1546(c); 404.943(c); 416.945.

      At step four, the claimant must show that his or her limitations prevent

the claimant from performing his or her past work. 20 C.F.R. §§ 404.1520,

416.920; Mascio, 780 F.3d at 634. If the claimant can still perform his or her

past work, then the claimant is not disabled.      Id.   Otherwise, the case

progresses to the fifth step where the burden shifts to the Commissioner. At

step five, the Commissioner must establish that, given the claimant’s age,

education, work experience, and RFC, the claimant can perform alternative

work which exists in substantial numbers in the national economy. Id.; Hines

v. Barnhart, 453 F.3d 559, 567 (4th Cir. 2006). “The Commissioner typically

offers this evidence through the testimony of a vocational expert responding

to a hypothetical that incorporates the claimant’s limitations.” 20 C.F.R. §§

404.1520, 416.920; Mascio, 780 F.3d at 635. If the Commissioner succeeds

in shouldering her burden at step five, the claimant is not disabled and the

application for benefits must be denied. Id. Otherwise, the claimant is

entitled to benefits. In this case, the ALJ rendered a determination adverse

to the Plaintiff at the fourth step.


                                       5
IV.   THE ALJ’S DECISION

      At step one, the ALJ found that Plaintiff has not engaged in substantial

gainful activity since her alleged onset date, April 30, 2010, through her date

last insured, September 30, 2015. [T. at 16]. At step two, the ALJ found that

the Plaintiff has severe impairments, including: alkaptonuria with osteopenia,

osteoarthritis, and degenerative changes of the spine. [Id.]. At step three, the

ALJ determined that the Plaintiff does not have an impairment or combination

of impairments that meets or medically equals the Listings. [T. at 16-17]. The

ALJ then determined that the Plaintiff, notwithstanding her impairments, had

the RFC:

              [T]o perform light work as defined in 20 CFR
              404.1567(b) except she was limited to the following:
              can stand or walk 30 minutes without the need to
              change position; can sit 30 minutes without the need
              to change position; could perform no climbing or
              crawling; and no more than occasional pushing or
              pulling of arm or leg controls.

[T. at 25].

      At step four, the ALJ identified Plaintiff’s past relevant work as an

insurance and risk manager, and as a dentist. [T. at 19]. The ALJ then found,

based upon the testimony of the VE, that considering the Plaintiff's RFC and

the physical demands of Plaintiff's past relevant work as an insurance and

risk manager, that the Plaintiff is able to perform her past relevant work of an


                                       6
insurance and risk manager as it was actually performed and as it is

generally described. [T. at 19-20]. The ALJ therefore concluded that the

Plaintiff was not “disabled” as defined by the Social Security Act from April

30, 2010, the alleged onset date, through September 30, 2015, the date last

insured. [T. at 20].

V.     DISCUSSION1

       As one of her assignments of error, the Plaintiff argues that the “ALJ

erred in the formulation and application of the RFC, both under agency [rules]

and the ruling in Mascio.” [Doc. 8-1 at 3].

       Social Security Ruling 96-8p explains how adjudicators should assess

residual functional capacity. The Ruling instructs that the RFC “assessment

must first identify the individual’s functional limitations or restrictions and

assess his or her work-related abilities on a function-by-function basis,

including the functions” listed in the regulations.2 SSR 96-8p; see also




1 Rather than set forth a separate summary of the facts in this case, the Court has
incorporated the relevant facts into its legal analysis.

2 The functions listed in the regulations include the claimant’s (1) physical abilities, “such
as sitting, standing, walking, lifting, carrying, pushing, pulling, or other physical functions
(including manipulative or postural functions, such as reaching, handling, stooping or
crouching);” (2) mental abilities, “such as limitations in understanding, remembering, and
carrying out instructions, and in responding appropriately to supervision, coworkers, and
work pressures in a work setting;” and (3) other work-related abilities affected by
“impairment(s) of vision, hearing or other senses, and impairment(s) which impose
environmental restrictions.” 20 C.F.R. § 416.945.
                                              7
Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (finding that remand may

be appropriate where an ALJ fails to assess a claimant’s capacity to perform

relevant functions, despite contradictory evidence in the record, or where

other inadequacies in the ALJ’s analysis frustrate meaningful review)

(citation omitted).

      The RFC assessment is formulated in light of a claimant’s physical and

mental impairments. Rule 96-8p provides:

            The RFC assessment must include a narrative
            discussion describing how the evidence supports
            each conclusion, citing specific medical facts (e.g.,
            laboratory findings) and nonmedical evidence (e.g.,
            daily activities, observations). In assessing RFC, the
            adjudicator must discuss the individual’s ability to
            perform sustained work activities in an ordinary work
            setting on a regular and continuing basis (i.e., 8
            hours a day, for 5 days a week, or an equivalent work
            schedule), and describe the maximum amount of
            each work-related activity the individual can perform
            based on the evidence available in the case record.

Id. “Only after that may RFC be expressed in terms of the exertional levels

of work, sedentary, light, medium, heavy, and very heavy.” Id.

      Here, in formulating the RFC, the ALJ recites, without any analysis, the

Plaintiff’s testimony before concluding:

            After careful consideration of the evidence, the
            undersigned finds that the [Plaintiff’s] medically
            determinable impairments could reasonably be
            expected to cause the alleged symptoms; however,
            the [Plaintiff’s] statements concerning the intensity,
                                      8
            persistence and limiting effects of these symptoms
            are not entirely consistent with the medical evidence
            and other evidence in the record for the reasons
            explained in this decision.

[T. at 26-27 (emphasis added)]. The ALJ, however, does not provide any

discussion or analysis concerning what evidence is inconsistent with the

Plaintiff’s allegations. Instead, the ALJ proceeds as follows:

            Concerning the [Plaintiff’s] alkaptonuria with
            osteopenia,        osteoarthritis,   and    degenerative
            changes of the spine, Dr. Walter Chmelewski, MD,
            the [Plaintiff’s] treating doctor at Triangle Arthritis and
            Rheumatology Associates, advised by letter dated
            December 4, 2017 that the [Plaintiff] had been
            followed for 10 plus years with a diagnosis of
            alkaptonuria which results in calcifications in areas
            such as the discs in the spinal area and osteoarthritis
            at an early age. He indicated that as calcifications
            increase, some of the physical abilities decrease, but
            he did not specify limitations for the [Plaintiff]. The
            [Plaintiff’s] doctor reported that the focus of
            management was to modify exercise regimens and
            daily activities and to treat pain and inflammation in
            the areas. He stated that the office had used
            medications and physical therapy as well as referral
            to orthopedics and monitoring of the condition with x-
            rays. The [Plaintiff's] doctor specified that she had
            complied with plans and recommendations over the
            years. Her treatment notes show that the [Plaintiff]
            was followed by her primary care providers at Wake
            Internal Medicine and by Triangle Arthritis and
            Rheumatology Associates for medical management
            of her impairments. The [Plaintiff] had DEXA scans
            during the period at issue which indicated bone
            density loss and osteopenia. She had imaging
            studies of the left knee which revealed mild
            patellofemoral arthritis, but imaging studies of the left
                                        9
            hip and left femur did not indicate any abnormalities.
            The [Plaintiff] had x-rays of the lumbar spine which
            showed endplate spurring and sclerosis with stable
            calcium hydroxyapatite depositions in several discs.
            During physical examinations, she demonstrated
            some tenderness or stiffness of the lumbar spine with
            only some limitations on occasion. The [Plaintiff]
            showed some tenderness and crepitus of the right
            shoulder on occasion but was noted to still have very
            good range of motion. Although she reported pain
            and showed mild osteoarthritis on imaging studies of
            the left knee, her hands, wrists, elbows, knees, and
            ankles generally moved well and were unremarkable
            throughout most of the period at issue. It was further
            recorded that her hips moved well and that there
            were no problems with gait. She was treated
            conservatively as described above, and her
            treatment providers at Triangle Arthritis and
            Rheumatology Associates indicated that she was
            stable clinically.

[T. at 18]. The ALJ then summarily concludes that:

            The evidence shows that the [Plaintiff] was able to
            stand, move about, and use her arms, hands, and
            legs in a satisfactory manner within the assigned
            residual functional capacity (Exhibits 1F, 2F, and 3F).
            The undersigned has adequately considered and
            accommodated the [Plaintiff’s] severe combination of
            impairments in the residual functional capacity by
            limiting her to light [work] with the following additional
            limitations: can stand or walk 30 minutes without the
            need to change position; can sit 30 minutes without
            need to change position; could perform no climbing
            or crawling; and no more than occasional pushing or
            pulling of arm or legs control.

[T. at 18-19].



                                       10
      The ALJ’s explanation is lacking in the analysis needed for meaningful

review. The ALJ describes in general terms the evidence of record but it is

unclear as to what evidence is specifically referred to and why the evidence

supports his conclusions. Further, despite Plaintiff’s RFC reflecting multiple

limitations that appear related to her symptoms associated with severe

impairments, including pain, the ALJ fails to provide any discussion of these

limitations. The ALJ never explains how he concluded — based on the

evidence of record — that the Plaintiff could have actually performed the

tasks required of light work, nor did the ALJ explain how the additional

physical limitations stated in the RFC account for the Plaintiff’s severe

impairments. See Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018) (“The

ALJ concluded that [Plaintiff] could perform “medium work” and summarized

evidence that he found credible, useful, and consistent. But the ALJ never

explained how he concluded — based on this evidence — that [Plaintiff]

could actually perform the tasks required by “medium work,” such as lifting

up to 50 pounds at a time, frequently lifting or carrying up to 25 pounds, or

standing or walking for six hours.”). Moreover, the ALJ’s statement that he

has “adequately considered and accommodated the [Plaintiff’s] severe

combination of impairments” in assessing the Plaintiff’s RFC, is insufficient

to satisfy the requirement of Social Security Ruling 96-8p that the ALJ’s


                                     11
decision “must include a narrative discussion describing how the evidence

supports each conclusion, citing specific medical facts (e.g., laboratory

findings) and nonmedical evidence (e.g., daily activities, observations).” SSR

96-8p.     Therefore, the ALJ failed to build an “accurate and logical bridge”

from the evidence of record to the RFC conclusions.3

       A reviewing court cannot be “left to guess about how the ALJ arrived

at her conclusions on [a plaintiff’s] ability to perform relevant functions and

indeed, remain uncertain as to what the ALJ intended.” Mascio, 780 F.3d at

637. It is the duty of the ALJ to “build an accurate and logical bridge from

the evidence to his conclusion.” Monroe v. Colvin, 826 F.3d 176, 189 (4th

Cir. 2016) (citation omitted). “Without this explanation, the reviewing court




3 Compounding the failure to adequately discuss and analyze the evidence of record in
assessing the Plaintiff’s physical impairments, the ALJ also fails to identify any medical
opinion given significant weight that supports his RFC determination. The ALJ, in his only
assignment of weight to any medical opinions, gave “some weight” to the State Agency
consultants’ assessments. [T. at 19]. However, contrary to the ALJ’s determination, the
State Agency consultants did not limit the Plaintiff to “light work” for the entire period at
issue and did not limit the Plaintiff to sitting or walking for only 30 minutes at a time without
the need to change position. [See T. at 63-64, 75 ]. As the State Agency consultants’
opinions were the only opinions assigned any weight, the ALJ accorded no opinion in the
Plaintiff's record “persuasive weight,” “great weight,” “greatest weight,” or “controlling
weight” such that it would support his RFC determination. As such, neither of those
opinions were considered by the ALJ to be of sufficient weight to support his assessment
of the Plaintiff's RFC. “The RFC assessment must always consider and address medical
source opinions. If the RFC assessment conflicts with an opinion from a medical source,
the adjudicator must explain why the opinion was not adopted.” SSR 96-8p, (emphasis
added). As a result, without the ALJ providing the necessary explanation as to why the
opinions were not adopted, the Court cannot say the RFC is supported by substantial
evidence.
                                               12
cannot properly evaluate whether the ALJ applied the correct legal standard

or whether substantial evidence supports [her] decisions, and the only

recourse is to remand the matter for additional investigation and

explanations.” Mills v. Berryhill, No. 1:16-cv-25-MR, 2017 WL 957542, at *4

(W.D.N.C. Mar. 10, 2017) (Reidinger, J.) (citation omitted).

VI.   CONCLUSION

      Because this Courts lacks an adequate record of the basis for the ALJ's

decision, it cannot conduct a meaningful review of that ruling. See Radford,

734 F.3d at 295. Upon remand, the ALJ should conduct a proper function-

by-function analysis of the Plaintiff's exertional and non-exertional

limitations, narratively discussing all of the relevant evidence, and

specifically explaining how he reconciled that evidence (both supportive and

contradictory) to his conclusions.

      In light of this decision, the Plaintiff’s other assignment of error need

not be addressed at this time but may be addressed by her on remand.



                                     ORDER
      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for

Summary Judgment [Doc. 8] is GRANTED and the Defendant’s Motion for

Judgment for Summary Judgment [Doc. 10] is DENIED. Pursuant to the


                                      13
power of this Court to enter judgment affirming, modifying or reversing the

decision of the Commissioner under Sentence Four of 42 U.S.C. § 405(g),

the decision of the Commissioner is REVERSED and the case is hereby

REMANDED for further administrative proceedings consistent with this

opinion. A judgment shall be entered simultaneously herewith.

     IT IS SO ORDERED.
                               Signed: November 26, 2019




                                     14
